DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1; cancelled claims: 6, 8-9; the rest remains the same.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. Applicant argues in pg.6 of the remarks that Carnevali does not teach a coupler to be in the form of a ring that is open at one side to surround three sides of the protrusion. The examiner respectfully disagrees. The fig. shown in pg.7 of the remarks is similar to that of fig.16 of Carnevali. Item 410 is similar to the ends of item 5 fig.16 that go around item 100 of fig.16. Additionally, item 420 is similar to connectors 11 of item 5 of fig.16. Furthermore, item 400 is similar to item 15 of fig.15. The coupler as taught by Carnevali is similar to that claimed by applicant. Therefore, the rejection is maintained.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2001/0055368 A1; pub. Dec. 27, 2001) in view of Carnevali (US 9,602,639 B2; pub. Mar. 21, 2017).
Regarding claim 1, Carroll discloses: intraoral sensor (fig.1B item 10) comprising: a sensor panel configured to generate an image signal by X-ray imaging (para. [0061]); a circuit unit (para. [0005]) provided with a driver circuit configured to drive the sensor panel; a memory (para. [0061]) configured to store the image signal; a battery (para. [0061]) configured to supply driving power to the sensor panel and the circuit unit; a casing configured to accommodate the sensor panel, the circuit unit, the memory, and the battery (para. [0029]); a first connector exposed to outside of the casing (fig.1B & fig.1C cable 16 is connected to detector 10 through an exposed to outside connector) and configured to include at least one of a signal transmission terminal transmitting the image signal, and a power terminal supplying power to the battery (para. [0029]); and a protrusion on a backside of the casing and configured to expose the first connector at a side thereof (fig.1B & fig.1C cable 16 is connected to detector 10 through an exposed to outside connector positioned in the backside of the detector): and a transmission cable (fig.1B item 16) configured to be connected to the first connector and to be detachable while x-ray imaging (para. [0061]) wherein the transmission cable includes: a coupler (fig.1B item 15) configured to be provided at one end of the transmission cable and to have an opening accommodating the protrusion: and a third connector configured to be provided within the coupler and to be connected to the first connector to transmit the image signal or supply power to the battery, wherein the intraoral sensor with the transmission cable coupled thereto is inserted into an oral cavity (para. [0055]). Carroll is silent about: a coupler configured to be provided at one end of the transmission cable and to be in the form of a ring that is open at one side to surround three sides of the protrusion so that the protrusion of the intraoral sensor is inserted therein: and a third connector configured to be provided within the coupler and to be connected to the first connector to transmit the image signal or supply power to the battery.
In similar field of endeavor, Carnevali discloses: a coupler (fig.16 item 5) configured to be provided at one end of the transmission cable (fig.4 item 15) and to be in the form of a ring that is open at (fig.16 shows that item 5 has open ring-shaped arms surrounds a protruding part of item 1, item 410 of fig.4 of the present application can be mapped with the ring-shaped ends of item 5 of fig.16 of Carnevali) so that the protrusion of a device is inserted therein (fig.16 & 17 show that item 5 surrounds an inserted device item 1) and a third connector (fig.16 item 122) configured to be provided within the coupler and to be connected to the first connector to transmit the image signal or supply power to the battery motivated by the benefits aligned connection.
In light of the benefits for aligned connection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cabling of Carnevali to surround three sides of the protrusion so that the protrusion of the intraoral sensor of Carroll is inserted therein.
Regarding claim 2, Carnevali discloses: the first connector includes a magnet or a magnetic body (fig.38 item 178) motivated by the benefits aligned connection.

Claims 3-5, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2001/0055368 A1; pub. Dec. 27, 2001) in view of Carnevali (US 9,602,639 B2; pub. Mar. 21, 2017) and further in view of Shaanan et al. (US 2012/0330556 A1; pub. Dec. 27, 2012).
Regarding claim 3, Carroll discloses: an intraoral sensor (fig.1B item 10) and docking station (para. [0050]) with the intraoral sensor docked thereto, the docking station configured to provide a second connector connected to the intraoral sensor receiving the image signal stored in the memory (para. [0050], [0061]), or charging the battery wherein the intraoral sensor includes: a sensor panel (fig.1C item 13) configured to generate an image signal by X-ray imaging: a circuit unit (para. [0005]) provided with a driver circuit configured to drive the sensor panel: a memory (para. [0061]) configured to store the image signal; a battery (para. [0061]) configured to supply driving power to the sensor panel and the circuit unit; a casing configured to accommodate the sensor panel the circuit unit the memory, and the battery (fig.1B item 10, para. [0061]); a first connector exposed to outside of the casing fig.1B & fig.1C cable 16 is connected to detector 10 through an exposed to outside connector) and configured (fig.1B & fig.1C cable 16 is connected to detector 10 through an exposed to outside connector positioned in the backside of the detector); and a transmission cable (fig.1B item 16) configured to be connected to the first connector wherein the transmission cable includes: a coupler (fig.1B item 15), wherein the intraoral sensor with the transmission cable coupled thereto is inserted into an oral cavity (para. [0055]). Carroll is silent about: the docking station includes a display window configured to display at least one of a state of the intraoral sensor, and a transmission state of the image signal, and wherein the transmission cable includes: a coupler configured to be provided at one end of the transmission cable and to have open ring-shaped arms surrounding three sides of the protrusion so that the protrusion of the intraoral sensor is inserted therein: and a third connector configured to be provided within the coupler and to be connected to the first connector to transmit the image signal or supply power to the battery.
In similar field of endeavor, Carnevali discloses: a coupler (fig.16 item 5) configured to be provided at one end of the transmission cable (fig.4 item 15) and to have open ring-shaped arms surrounding three sides of the protrusion (fig.16 shows that item 5 has open ring-shaped arms surrounds a protruding part of item 1, item 410 of fig.4 of the present application can be mapped with the ring-shaped ends of item 5 of fig.16 of Carnevali) so that the protrusion of a device is inserted therein (fig.16 & 17 show that item 5 surrounds an inserted device item 1) and a third connector (fig.16 item 122) configured to be provided within the coupler and to be connected to the first connector to transmit the image signal or supply power to the battery motivated by the benefits for aligned connection.
In light of the benefits for aligned connection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cabling of Carnevali to surround three sides of the protrusion so that the protrusion of the intraoral sensor of Carroll 
Carnevali are silent about: the docking station includes a display window configured to display at least one of a state of the intraoral sensor, and a transmission state of the image signal, and wherein the transmission cable includes.
In similar field of endeavor, Shaanan et al. disclose: the docking station includes a display window implemented as a display panel and configured to display at least one of a state of the intraoral sensor, and a transmission state of the image signal (para. [0014], [0019]) with benefits for a multifunction docking station (Shaanan et al. para. [0010]).
In light of the benefits for a multifunction docking station as taught by Shaanan et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the docking station of Shaanan et al. in the combined detector of Carroll and Carnevali
Regarding claim 4, Carnevali discloses: one of the first and second connectors includes a magnet (fig.38 item 178) motivated by the benefits for aligned connection.
Regarding claim 5, Carnevali discloses: the first and second connectors include respective magnets of which magnetic poles thereof are opposite to each other (magnets have to have opposite poles in order to mate).
Regarding claim 7, Shaanan et al. disclose: the docking station includes a memory configured to store the transmitted image signal (para. [0009]), or is connected to an external computer (para. [0011]) with benefits for a multifunction docking station (Shaanan et al. para. [0010]).
Regarding claim 10, Carnevali disclose: an inner surface of the coupler is provided with a plurality of connection terminals (fig.16 item 122) connecting the first and third of connectors motivated by the benefits for aligned connection.
In light of the benefits for aligned connection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cabling of Carnevali in the combined detector of Carroll and Shaanan et al.
Regarding claim 11, Carnevali discloses: one of the first and second connectors includes a magnet (fig.38 item 178) motivated by the benefits for aligned connection.
Regarding claim 12, Carnevali discloses: the first and third connectors include respective magnets of which magnetic poles thereof are opposite to each other (magnets have to have opposite poles in order to mate) with benefits for preventing misalignment between the contacts and the plug (Isenhour et al. para. [0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884